Citation Nr: 0803600	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  97-02 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for a heart disorder, 
to include as due to in-service tobacco use and/or acquired 
nicotine dependence.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1973 to July 1975 
and from September 1979 to September 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, in August 1993 and March 1998, which denied the 
claims for service connection for a psychiatric disorder and 
for heart disease due to tobacco use in service, 
respectively.  The veteran perfected an appeal of both 
issues.

The Board denied both claims in a December 1998 decision.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court); pursuant 
to VA's Motion for Remand and to Stay Proceedings, the Court 
vacated the Board's decision and remanded the claims for 
readjudication.  See December 2000 Order.  The Board remanded 
the claims in August 2003 and June 2005.  The action directed 
by the Board has been accomplished and the matters have been 
returned to the Board for appellate review.

The Board notes that the veteran submitted additional 
evidence (a statement) in support of his claim for service 
connection for a psychiatric disorder after his appeal had 
been certified to the Board.  This evidence need not be 
referred to the agency of original jurisdiction (AOJ) for 
review because, as will be discussed in the decision below, 
the Board has determined that the benefit sought on appeal 
may be fully allowed.  See 38 C.F.R. § 20.1304 (2007).  


FINDINGS OF FACT

1.  The medical evidence shows that an acquired psychiatric 
disorder was manifest within one year of the veteran's 
separation from service.




2.  The veteran has been diagnosed with hypertensive heart 
disease secondary to service-connected hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).  

2.  The criteria for service connection for a heart disorder, 
diagnosed as hypertensive heart disease confirmed by left 
ventricular hypertrophy, as secondary to service-connected 
hypertension have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service 
connection for an acquired psychiatric disorder and a heart 
disorder, which represents a complete grant of the benefits 
sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Thus, there is no need to discuss whether VA has 
complied with its duties to notify and assist found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  

The veteran contends that he as a psychiatric disorder as a 
result of active service and a heart disorder as a result of 
in-service smoking.  See e.g., VA Form 21-526 received 
November 1991; July 1997 VA Form 21-4138.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Service 
connection will also be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Service connection may also be granted on a 
secondary basis for a disability that is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310 (2007).  

For claims filed prior to June 9, 1998, as in this case, a 
1993 VA's General Counsel Opinion held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  See VAOPGCPREC 2-93, 58 Fed. Reg. 
42756 (June 1993).  The VA General Counsel subsequently found 
that a determination as to whether service connection for 
disability or death attributable to tobacco use subsequent to 
military service should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service, and therefore is secondarily service connected 
pursuant to 38 C.F.R. § 3.310(a), depends upon affirmative 
answers to the following three questions: (1) whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits, (2) whether the 
veteran acquired a dependence on nicotine in service, and (3) 
whether that dependence may be considered the proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  See VAOPGCPREC 19-97, 62 
Fed. Reg. 37954 (May 1997).

The medical evidence of record in the veteran's claims folder 
is voluminous.  Pertinent to his claim for service connection 
for an acquired psychiatric disorder are records from the VA 
Medical Center (VAMC) in Little Rock dated February 1976, 
which show that the veteran was brought in by his father with 
grandiose religious ideas, though he denied hallucinations.  
He was diagnosed with adjustment reaction (RX) of adult life.  
Treatment records from the VAMCs in Fayetteville, Arkansas 
and Shreveport, Louisiana dated between 1978 and 1979 show 
that the veteran received psychiatric treatment at both 
facilities and was transferred from Fayetteville to 
Shreveport with a diagnosis of schizophrenia.  He also 
received psychiatric treatment from other VA facilities and 
at the LAC/USC Medical Center.  The evidence of record also 
contains several VA compensation and pension (C&P) mental 
disorders examination reports with varying Axis I diagnoses.  
See reports dated March 1992 (history of transient 
psychiatric disorder - type undetermined with no present 
psychiatric disease found); January 1998 (chronic, 
undifferentiated schizophrenia); and March 2006 (psychotic 
disorder, not otherwise specified; polysubstance dependence; 
nicotine dependence in remission).  

Based on the evidence as a whole, the Board requested a 
medical expert opinion from a psychiatrist to determine 
whether any current psychiatric disorder had its onset during 
the veteran's first period of active service.  If this 
question was answered in the negative, a series of 
supplementary questions followed.  See September 2007 request 
for specialist's opinion.  

The requested opinion was provided in November 2007.  Dr. 
G.E.F., a staff psychiatrist at the Amarillo, Texas VA 
Healthcare System, reported reviewing the veteran's records 
and finding that it was not at least as likely as not that 
any current psychiatric disorder had its onset during active 
service because there was no evidence that any psychiatric 
disorder existed during this period of active service.  Dr. 
F. further found that it was at least as likely as not that 
the symptoms and findings noted in February 1976 represented 
the onset of a psychotic disorder and that although the 
veteran may not have been clearly delusional or 
hallucinating, the "grandiose religious ideas" and other 
symptoms were consistent with the prodromal period of 
schizophrenia prior to the onset of full-blown psychotic 
symptoms.  Dr. F. went on to say that these symptoms appeared 
within one year of the veteran's separation from service and 
although he had documented periods of being free of any 
psychiatric symptoms after the onset of psychosis, that did 
not rule out a diagnosis of schizophrenia because although 
not typical, schizophrenia can have periods of remission 
between psychotic episodes.  

The Board finds that in noting that the February 1976 
symptoms and findings represent the onset of a psychotic 
disorder, Dr. F. is essentially saying that the veteran's 
psychosis became manifest within one year of his discharge 
from service.  Therefore, based on the opinion provided by 
Dr. F., and resolving all reasonable doubt in the veteran's 
favor, the Board finds that service connection is warranted 
for an acquired psychiatric disorder.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2007).  

The Board also finds that service connection is warranted for 
a heart disorder, diagnosed as hypertensive heart disease and 
confirmed by left ventricular hypertrophy on echocardiogram.  
See February 2006 VA C&P examination.  

As an initial matter, the Board notes that service connection 
is being established on a secondary basis, a theory of 
entitlement that the AOJ has not adjudicated in the first 
instance.  In cases where the Board addresses a question that 
has not been addressed by the AOJ, the Board must consider 
whether the veteran has been prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  In light of the 
favorable decision in this case, the Board finds that the 
veteran will not be prejudiced by proceeding with the 
adjudication of this case.  The Board also notes that as 
service connection for a heart disorder is being granted on a 
secondary basis, there is no need to consider the veteran's 
claim for service connection as due to in-service tobacco use 
and/or acquired nicotine dependence.  

Service connection for essential hypertension was established 
with a 10 percent disability rating effective August 1, 1997.  
See December 2006 rating decision.  During the February 2006 
VA examination, the examiner noted that cardiovascular 
examination conducted during a February 1996 visit to the 
Texarkana Community Clinic revealed regular rhythm without 
murmur, gallop or rub; an electrocardiogram (EKG) was 
interpreted and found to have a normal sinus rhythm with 
moderate voltage criteria for left ventricular hypertrophy.  
Though the February 2006 VA examiner noted that the veteran 
did not have heart disease, an echocardiogram was ordered.  A 
handwritten diagnosis was added to the examination report 
following the echocardiogram, indicating that the veteran had 
hypertensive heart disease confirmed by left ventricular 
hypertrophy on echocardiogram.  

The veteran thereafter underwent a VA C&P heart examination 
in September 2006, at which time his claims folder and 
electronic treatment records from the VAMC in Shreveport were 
reviewed.  The VA examiner reported that the veteran had 
never been diagnosed with or treated for acute cardiac 
illness, including myocardial infarction, congestive heart 
failure, acute rheumatic heart disease, valvular heart 
disease, endocarditis, pericarditis, pericardial adhesions, 
syphilitic heart disease, arteriosclerotic heart disease, 
heart valve replacement, coronary bypass surgery, cardiac 
transplantation or cardiomyopathy.  The VA examiner also 
reported that the veteran's current cardiovascular diagnosis 
was hypertensive vascular disease, noting that he had a 
history of hypertension and that echocardiogram and EKG 
demonstrate left ventricular hypertrophy.  The examiner's 
opinion was that the veteran's hypertensive vascular disease 
was secondary to his hypertension.  Later in the report, the 
VA examiner indicated that the February 2006 echocardiogram 
demonstrated left ventricular hypertrophy and that 
hypertension is a known cause of ventricular hypertrophy.  

The September 2006 VA examiner apparently intended to 
diagnose the veteran with hypertensive heart disease, rather 
than hypertensive vascular disease.  This determination is 
based foremost on the February 2006 VA examination report, 
which contained a diagnosis of hypertensive heart disease 
confirmed by left ventricular hypertrophy on echocardiogram.  
It is also based on the fact that the terms hypertensive 
vascular disease and hypertension are synonymous and often 
used interchangeably.  See e.g., 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).  As such, the September 2006 VA 
examiner's finding that hypertensive vascular disease was 
secondary to hypertension results is a redundant statement.  
Lastly, this determination is based on the September 2006 VA 
examiner's statement that hypertension is known to cause 
ventricular hypertrophy, since ventricular hypertrophy is 
defined as hypertrophy of the myocardium of the ventricle, 
and the ventricle is small, normal cavity in an organ such as 
the heart.  Vascular disease, on the other hand, pertains to 
vessels, which are defined as any channel for carrying a 
fluid, such as the blood.  See Dorland's Illustrated Medical 
Dictionary 802, 1716, 1815, 1822 (28th ed. 1994).

As the Board has determined that the veteran currently has 
hypertensive heart disease confirmed by left ventricular 
hypertrophy, in addition to service-connected hypertension or 
hypertensive vascular disease, and in light of the September 
2006 VA examiner's opinion that this condition is secondary 
to hypertension, the Board resolves all reasonable doubt in 
finding that service connection for a heart disorder, 
diagnosed as hypertensive heart disease, is warranted on a 
secondary basis.  See 38 C.F.R. § 3.310 (2007).  


ORDER

Service connection for an acquired psychiatric disorder is 
granted.  

Service connection for hypertensive heart disease confirmed 
by left ventricular hypertrophy, as secondary to service-
connected hypertension, is granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


